Citation Nr: 0410450	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  98-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The appellant had active service from February 18, 1969 to March 
7, 1969.

This appeal arises from rating decisions of the St. Louis, 
Missouri Regional Office (RO).  By decision of the Board in 
September 2002, the appellant's de novo claim of entitlement to 
service connection for a left ankle disability was denied.  The 
appellant filed an appeal to the Court.  This case is once again 
before the Board pursuant to an August 2003 order of the Court 
wherein the Board's September 2002 decision was vacated and the 
appellant's appeal was remanded to the Board for readjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In light of the change in law brought about by the Veterans Claims 
Assistance Act of 2000 (VCAA), the Board will remand this case to 
ensure that there is compliance with the notice and duty-to-assist 
provisions contained in the regulations implementing this law.  38 
C.F.R. § 3.159 (2003).  These regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and not 
yet final as of that date.  VAOPGCPREC 7-2003.  As the appellant's 
claim was filed prior to November 9, 2000 and was not final as of 
that date, the provisions of 38 C.F.R. § 3.159 (2003) apply in 
this case. 

The VCAA, among other things, modified VA's duties to notify and 
to assist claimants by amending 38 U.S.C.A. § 5103 ("Notice to 
claimants of required information and evidence") and adding 38 
U.S.C.A. § 5103A ("Duty to assist claimants").  First, the 
regulations implementing the VCAA have imposed certain obligations 
on the agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of information 
that is necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the development of 
claims for VA benefits.  VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for VA benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a complete 
or substantially complete application.  38 C.F.R. § 3.159(b) 
(2003).  The amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if any, 
is to be provided by the claimant and which portion, if any, will 
be obtained by the Secretary on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In those cases where notice is provided to the claimant, 
a second notice is to be provided to advise that if such 
information or evidence is not received within one year from the 
date of such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the procedures 
by which VA will carry out its duty to notify.  

In the appellant's case, the RO has not complied with the duty to 
notify under the VCAA.  That is, there is inadequate notice to the 
appellant of the type of evidence necessary to substantiate his 
claim and the division of responsibilities between the appellant 
and VA in obtaining that evidence.  See Quartuccio, supra.  As the 
RO has not fulfilled its obligations under the implementing 
regulations, it would potentially be prejudicial to the appellant 
if the Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, a remand is 
required in this case.

Accordingly, the appellant's claim is REMANDED for the following:

1.  The RO must review the claims file and ensure that all notice 
and development obligations have been satisfied in accordance with 
the provisions of 38 C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  The appellant should receive specific 
notice as to the type of evidence necessary to substantiate his 
claim and the division of responsibilities between the appellant 
and VA in obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As part of the notice required under the 
new law, the RO should ask the appellant to provide information 
regarding all evidence relative to the issue at bar that has not 
already been made part of the record.  The RO should assist the 
appellant in obtaining all relevant evidence that is not already 
of record.  If records sought are not obtained, the RO should 
notify the appellant of the records that were not obtained, 
explain the efforts taken to obtain them, and describe further 
action to be taken.  Once obtained, all records must be 
permanently associated with the claims folder.

2.  When the above development has been completed and the RO has 
complied with the notice and duty to assist provisions of 38 
C.F.R. § 3.159, to include the appropriate time period for receipt 
of additional information or evidence, the RO should review the 
expanded record and re-adjudicate the issue on appeal.  If any 
benefit sought remains denied, a supplemental statement of the 
case (SSOC) should be issued and the appellant and his 
representative should be afforded an opportunity to respond before 
the case is returned to the Board for further appellate review.  
The SSOC must contain notice of all relevant actions taken on the 
claim, including a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the appellant until he is notified by the RO.  The 
appellant has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





